EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended June 30, (Dollars in millions) Consolidated income before provision for income taxes $ $ Fixed charges: Interest1 $ 58 $ Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 Total fixed charges $ 60 $ Earnings available for fixed charges $ $ Ratio of earnings to fixed charges 1Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Interest Expense.” - 77 -
